Citation Nr: 0432776	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-32 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a compensable rating for chronic 
tonsillitis.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from September 1989 to 
September 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  The RO confirmed and continued a 30 
percent evaluation for asthma and a zero percent 
(noncompensable) evaluation for chronic tonsillitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The appeal was certified to the Board on September 29, 2004.  
Within 90 days thereafter, the veteran requested a 
videoconference hearing at the regional office before a 
Member of the Board in Washington, D.C.  See 38 C.F.R. 
§ 20.1304 (2003).  Therefore, the Board finds that this 
matter should be REMANDED to schedule the veteran for a 
videoconference hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should take steps to schedule the 
appellant for a hearing at the RO, by 
means of videoteleconferencing, before a 
Veterans Law Judge sitting at the Board 
in Washington, DC.  Appropriate 
notification should be given to the 
appellant and his representative, and 
such notification should be documented 
and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


